Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 8, 2022. Claims 7-11 and 25-26, claims 27-29 have been newly added, therefore, claims 1-4, 6, 14-19, 21-22, and 27-37 are now currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Examiner' s Amendment
4.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in a telephone interview with Kevin Kantharia on February 16, 2022

5. 	The application has been amended as follows:
In The Claim(s)
7-11. (Canceled).
25-26. (Canceled).
27.	(New) The method of claim 1, wherein the wireless device is an inactive state.

28.	(New) The method of claim 4, wherein a first wireless protocol of the target wireless node adheres to a Fifth Generation (5G) standard and a second wireless protocol of the source wireless node adheres to a Long Term Evolution (LTE) standard.
29.	(New) The method of claim 1, wherein the indication field comprises a reason code for why the handover process is to be triggered.
30.	(New) A non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising:
	sending, from a target wireless node to a source wireless node, a message to start a handover process, 
		wherein the message is sent in response to determining that the target wireless node cannot connect to a first core network node associated with the source wireless node,
		wherein the message includes an identification of a wireless device and an indication field, and 
		wherein the handover process comprises the wireless device moving from a first area of the source wireless node to a second area of the target wireless node; and 
	transmitting, by the target wireless node and upon receiving a handover request during the handover process, another message to the wireless device to resume reconnection,

31.	(New) The non-transitory computer readable program storage medium of claim 30, wherein the sending the message to start the handover process is implemented in response to receiving a connection request from the wireless device.
32.	(New) The non-transitory computer readable program storage medium of claim 30, wherein the target wireless node and the source wireless node implement a same wireless protocol.
33.	(New) The non-transitory computer readable program storage medium of claim 30, wherein the target wireless node and the source wireless node implement different wireless protocols.
34.	(New) The non-transitory computer readable program storage medium of claim 30, wherein the identification of the wireless device includes one or more of a user equipment identification (UE ID) for the wireless device, a resume identification, and a temporary cell radio network temporary identifier (TC-RNTI).
35.	(New) The non-transitory computer readable program storage medium of claim 30, wherein the wireless device is an inactive state.
36.	(New) The non-transitory computer readable program storage medium of claim 33, wherein a first wireless protocol of the target wireless node adheres to a Fifth Generation (5G) standard and a second wireless protocol of the source wireless node adheres to a Long Term Evolution (LTE) standard.

Allowable Subject Matter
6.	Claims 1-4, 6, 14-19, 21-22, and 27-37 are allowed.

7.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1, 14 and 30, the prior art of record of Narasimha discloses at paragraph 55: the target base station can then construct and send to the source base station 120, in step 435, a handover command that includes the timing advance, a MAC ID, and an UL grant. YU, at paragraph 37 discloses the handover preparation phase (point 3-11) between S-eNB and T-eNB has been performed, S-eNB indicates (message 3-12), for example together with handover command signalling, UE to resume user plane data traffic 3-13 with T-eNB via T-AP.
However, after the amendment to claims 1, 14 and 30, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-4, 6, 14-19, 21-22, and 27-37 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding determining that the target wireless node cannot connect to a first core network node and regarding wherein the handover request is received from a second core network node associated with the target wireless node, presented on pages 8 and 9 of response filed on February 8, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Hayashi; Sadafuku (US 20100120430 A1) discloses movement of the terminal from the area of the mobile source base station to the area of the mobile target base station.
	Reial; Andres et al. (US 20190215737 A1) discloses performing one or more mobility measurements for corresponding one or more candidate radio links and selecting, from the one or more candidate radio links, an initial target link based on the performed one or more mobility measurements

9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 18, 2022